 UNITED STATESGYPSUM COMPANY551Subsequent to certification and up until December 1, 1953, incon-clusive bargaining negotiations were held between the Carpenters andthe Employer.However, since December 1, 1953, there have been nobargaining negotiations and to date there has not been a contractsigned for any of the four units.Despite their failure the Carpenterscontinued to claim to represent the employees.Recently, anotherunion, District 50, United Mine Workers of America, Local 12,330,which represents the Employer's production and maintenance em-ployees, advised the Employer that it represents a majority of theemployees in the machinists and garage mechanics, pipefitters, andsheetmetal workers units.The Employer thereupon filed the instantpetitions with respect to these employees.An individual employeehas filed a petition requesting a decertification election for the instru-anent and scale mechanics unit, alleging that the Carpenters is nolonger the bargaining representative of these employees within themeaning of Section 9 (a) of the Act.In view of the above facts, we find that questions concerning repre-sentation exist warranting elections at this time.4.The following employees of the Employer constitute separateunits appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act : 2 (1) All instrument and scalemechanics and their apprentices; (2) all machinists and garage me-chanics and their apprentices; (3) all pipefitters and their appren-tices; (4) all sheetmetal workers and their apprentices.[Text of Direction of Elections 2 omitted from publication.]2The unit descriptions appear as ultimately found appropriate inNational Aniline Divi-sion,Allied Chemical and Dye Corporation,supra.The record shows that the duties ofthe employees in the four units involved have not changed since the hearing in the lattercasewe find without merit the Employer's contention that these unit determinationsare no longer valid because of the recent Board decisions dealing with craft severance.This case does not involve issues of craft severance,the units in question having pre-viously been established as separate appropriate units.2Although the Carpenters'Internationalwas certified by the Board in Case No.3-RC-1029, Local 2034 subsequently came into being in the Employer's plant.The Localappeared at the hearing and claims to represent the employees involved.UNITED STATES GYPSUMCOMPANYa'ndUNITEDGAS,COKE ANDCHEM-ICALWORKERS,CIO,PETITIONER.Case No.18-RC-2282.Febru-ary 8, 1955Supplemental Decision,Order,and Certification ofRepresentativesOn September 17, 1954, the Board issued a Decision and Directionof Election in a production and maintenance unit found appropriateby the Board.' The Board did not pass upon the unit placement of2 109 NLRB 1402.111 NLRB No. 86. 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDboard machine men and board cascade tenders, but provided for themto vote subject to challenge.On September 27, 1954, the Employer-filed a motion for reconsideration requesting the Board to excludethree categories from the bargaining unit, or in the alternative, to re-open the hearing for the purpose of receiving evidence on which to,base a determination of the status of the disputed categories.On Oc-tober 12, 1954, the Board granted the motion to the extent of specifi-cally excluding the testers, one of the disputed categories, from theunit, but denied the motion to exclude board machine men and boardcascade tenders, alleged supervisory categories, and permitted thesetwo categories to vote challenged ballots.Pursuant to the Decision and Direction of Election and the subse-quent Orders, an election by secret ballot was conducted on October 14,1954, under the direction and supervision of the Regional Director forthe Eighteenth Region among the employees of the Employer. Uponcompletion of the balloting, a tally of ballots was furnished the par-ties.The tally reveals that of approximately 343 eligible voters, 336cast ballots : 262 were cast for the Petitioner, 62 against the Petitioner,2 ballots were void, and 10 ballots were challenged.On October 19, 1954, the Employer filed objections to the conductof the election, and to conduct affecting the results of the election,,where it alleged :1.The voting unit set forth in the Notice of Election purportedto include the alleged supervisory categories, the board machinemen and the board cascade tenders, and unduly influenced thevote of the employees.2.The election was held without the hearing contemplated bySection 9 (c) of the Act and before a Board determination of acomplete appropriate unit inasmuch as the Board did not deter-mine the status of board machine men and board cascade tenders.3.A false and scandalous rumor was circulated by a key or-ganizer of the Petitioner, Vogel, that he would be fired if theUnion lost the election; the Employer did not hear of the rumoruntil the day of the election, too late to act to counteract or neu-tralize the effect on the employees, and, consequently, the electionwas conducted in a climate of outrage and suspicion.Thereafter, on November 22, 1954, following an investigation, theRegional Director issued his report on objections and recommenda-tion for certification of representatives.The Regional Director foundthat the Board had in effect passed upon the first two objections ofthe Employer when it considered the Employer's motion for recon-sideration, and that the rumor mentioned in the third objection wasing unit and could have had no substantial effect upon the results ofthe election.The Regional Director found that the objections did not POTOMAC ELECTRIC POWER COMPANY553raise substantial or material issues with respect to the election or con-duct affecting the results of the election and recommended that theybe overruled.The Regional Director further found that the status ofcategories which were challenged could best be determined after ahearing, but that the certification should not be delayed inasmuch asthe challenges did not affect the results of the election.We shall accept the Regional Director's recommendation, and issuea certification.The Employer did not file formal exceptions to the Regional Direc-tor's report, but on December 1, 1954, the Employer filed a motion forfurther hearing where it stated that it did not agree with the RegionalDirector's report with respect to its objections Nos. 1 and 2. It chal-lenged the procedure of holding an election in an "incomplete bargain-ing unit" and certifying such a unit prior to a determination of al-leged supervisory categories.We find no merit in the Employer's contention that the election wasimproper, and, inasmuch as the Petitioner has received a majority ofthe votes cast in the election and the challenged ballots cannot affectthe results of the election, we shall issue a certification to the Peti-tioner.However, we shall grant the Employer's motion to order a furtherhearing for the purpose of receiving evidence with respect to the al-leged supervisory status of the board machine men and the board cas-cade tenders for the purpose of determining whether those classifica-tions should be included in the bargaining unit heretofore found ap-propriate.Both classifications were permitted to vote subject to chal-lenge in our recent Direction of Election.[The Board remanded the case to the Regional Director for the pur-pose of receiving evidence of the duties and responsibilities of theboard machine men and the board cascade tenders.][The Board certified United Gas, Coke and Chemical Workers, CIO,as the designated collective-bargaining representative of the employ-ees of United States Gypsum Company at Fort Dodge, Iowa, in theunit found by the Board to be appropriate.]POTOMAC ELECTRIC POWERCOMPANYandINTERNATIONAL BROTHER-HOOD OF ELECTRICAL WORKERS,A. F. L.,PETITIONER.Cia. eNO.5-RC,-1473.Febrruary9,1955Decision and Direction of Election`Upon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Henry L. Segal, hearing111 NLRB No. 92.